Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 1 of 104




  DISTRICT COURT, DENVER COUNTY, COLORADO
  1437 Bannock Street
  Denver, CO 80202                     DATE FILED: December 14, 2020 10:16 AM
  303-606-2300                         FILING ID: 88C2DD8C89AF4
                                                           CASE NUMBER: 2020CV34229

  ANDREW ROWELL

  Plaintiff,

  vs.
                                                                       ▲ COURT USE ONLY ▲
  THE NORTHWESTERN MUTUAL LIFE INS. CO.

  Defendant.
                                                                   Case Number: Div.
  Attorney for Plaintiffs:
  Shawn E. McDermott, #21965
  Timothy M. Garvey, #42668
  MCDERMOTT LAW, LLC
  4600 S. Ulster Street, Suite 800
  Denver, CO 80237
  (303) 964-1800
  (303) 964-1900 (Fax)
  shawn@mcdermottlaw.net
  tim@mcdermottlaw.net

                            C OM P LA I NT A ND J UR Y DE MA ND



  Plaintiff, Andrew Rowell (“Andy” or “Mr. Rowell”), for his Complaint and Jury Demand against
  The Northwestern Mutual Life Ins. Co. (“Northwestern”), states and alleges as follows:

                                     STATEMENT OF THE CASE

          1.      When Mr. Rowell’s wife, Sarah Rowell, died, he submitted to Northwestern a claim
  for life insurance benefits under the policy Northwestern sold to Mrs. Rowell, which named
  Mr. Rowell as her sole beneficiary. (A true and correct copy of the life insurance policy is attached as
  Exhibit 1.) However, Northwestern—in violation of the policy terms and Colorado law—repeatedly
  rejected Mr. Rowell’s claim, forcing him to file this Complaint and Jury Demand, in which he now
  seeks to recover $400,000.00 in life insurance benefits, plus extra-contractual damages stemming from
  Northwestern’s knowingly unreasonable breach of its contractual and legal obligations to him.




                                                                                              EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 2 of 104




                               JURISDICTION, VENUE & PARTIES

          2.      Mr. Rowell is an individual who resides and is domiciled at 5502 County Road V,
  Wiggins, Colorado, 80654, and at all times relevant is and was a resident, domiciliary, and citizen of
  the State of Colorado.

          3.     Northwestern is, upon information and belief, a mutual insurance company,
  authorized to conduct the business of insurance in the State of Colorado.

        4.      As a mutual insurance company conducting business in the State of Colorado,
  Northwestern has members and shareholders residing in the State of Colorado, including Mr. Rowell.

         5.     Northwestern’s principal address in the State of Colorado is 1560 Broadway, Denver,
  Colorado, 80202.

          6.      Jurisdiction is proper in this Court under C.R.S. § 13-1-124(1), because the causes of
  action asserted arise from the transaction of business in the State of Colorado and relate to a contract
  of insurance on a person and risk residing within the State of Colorado at the time of contracting.

          7.    Venue is proper in this Court under C.R.C.P. 98(c)(1), because the Defendant was
  served in Denver County.

         8.      This Court has subject matter jurisdiction over the issues asserted herein.

                                     GENERAL ALLEGATIONS

  The Insurance Policy at Issue

          9.       Effective January 6, 2019, Northwestern issued to Sarah C Rowell (“Sarah” or
  “Mrs. Rowell”) a 20 Year Level Term Life Insurance Policy (No. 22 805 974) (the “Policy”). Exhibit 1
  at pdf pp. 1, 4.

         10.      Under the Policy, Northwestern—in exchange for Mrs. Rowell’s premium
  payments—promised to pay her beneficiary $400,000.00 upon her death while the Policy was in force.
  Exhibit 1 at pdf pp. 1, 4.

         11.      The Policy was issued to Mrs. Rowell in the State of Colorado on January 6, 2019.
  Exhibit 1 at pdf p. 4.

          12.    Mrs. Rowell designated Andrew M Rowell (her spouse and the Plaintiff herein) as her
  beneficiary under the Policy. Exhibit 1 at 3 pdf p. 4.

         13.     The Policy was in force with all premiums paid as of April 24, 2019.

  The Event Triggering Northwestern’s Duties Under the Policy

         14.      In the early morning hours of April 24, 2019, Sarah Rowell (Andy’s wife and the
  mother of their two children) was found on the floor of her bedroom with a gunshot wound to the
  head and their infant child in the bed. No suicide note was found.



                                                                                               EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 3 of 104




         15.      At the time of her death, Sarah was 31 years old, 5 feet and 5 inches tall, and weighed
  107 pounds.

          16.    A post-mortem sample of Sarah’s urine revealed a blood alcohol content (“BAC”) of
  246 mg/dL, while a post-mortem sample of her vitreous fluid revealed a BAC of 220 mg/dL, and a
  post-mortem sample of her blood revealed a BAC of .177 grams of ethyl alcohol per 100 mL. See
  NMS Labs, Supplemental Report, May 15, 2020 (attached as Exhibit 2); Letter from Sarah Urfer,
  M.S., Chief Forensic Toxicologist, Chematox, to Timothy Garvey, McDermott Law, Aug. 25, 2020
  (attached as Exhibit 3).

          17.    According to the National Institutes of Health, Sarah’s alcohol intoxication at these
  levels would have left her with “severe impairment” to the point that her judgment and decision
  making would have been “dangerously impaired.” See National Institute on Alcohol Abuse and
  Alcoholism, “Understanding the Dangers of Alcohol Overdose” (attached as Exhibit 4) available at
  https://www.niaaa.nih.gov/publications/brochures-and-fact-sheets/understanding-dangers-of-
  alcohol-overdose.

           18.    Additionally, Sarah’s alcohol intoxication was magnified by other intoxicants in her
  system, as post-mortem drug screens were positive for oxycodone, oxymorphone, and THC-COOH
  at the time of her death. See Exhibits 2–3.

          19.    The prescription warning label for oxycodone states, “[c]oncomitant use of opioids
  with benzodiazepines or other central nervous system (CNS) depressants, including alcohol, may
  result in profound sedation, respiratory depression, coma, and death.” Highlight of Prescribing
  Information for Oxycodone Hydrochloride Oral Solution (attached as Exhibit 5).

           20.     Studies show that cannabinoids (such as THC-COOH) may produce a range of
  psychotic symptoms, including “suspiciousness, paranoid and grandiose delusions, conceptual
  disorganization, fragmented thinking, and perceptual alterations … depersonalization, derealization,
  alterations in sensory perceptions, and feelings of unreality.” Radhakrishnan, Rajiv, et al, Gone to pot—
  a review of the association between cannabis and psychosis. May 2014; 5: 54 available at
  https://www.frontiersin.org/articles/10.3389/fpsyt.2014.00054/full. And, these effects can be
  further heightened when cannabinoids are ingested orally via edibles—which is how Ms. Rowell would
  have likely ingested it—as opposed to simply being smoked.

           21.     The Centers for Disease Control warns, “[u]sing alcohol and marijuana at the same
  time is likely to result in greater impairment than when using either one alone.” Centers for Disease
  Control and Prevention, What are the effects of mixing marijuana with alcohol, tobacco, or prescription drugs?
  available at www.cdc.gov/marijuana/faqs/mixing-marijuana-with-alcohol-tobacco-drugs.html.

          22.      The combination of alcohol, marijuana, and oxycodone/oxymorphone in Sarah’s
  system made it so she could not have formed the intent needed to commit suicide, because this
  combination of intoxicants is “likely to impair a person’s ability to knowingly and intelligently perform
  actions with total comprehension of the ramifications of these actions including the act of self
  destruction,” and Sarah would have been “substantially impaired at the time of her death while under
  the influence of these drugs as described thus impairing her ability to form the intent to commit an
  act of self-destruction.” Exhibit 3 at 4.




                                                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 4 of 104




          23.     Due to the combination of impairing intoxicants in her system when she died, Sarah
  was too impaired to possess the mens rea needed to intentionally kill herself. That is, Sarah’s level of
  severe intoxication from multiple substances rendered her unable to understand the physical nature
  and consequences of the act that eventually took her life.

          24.      Because Sarah was too impaired to understand the physical nature and consequences
  of the act that eventually took her life, she could not have (and did not) intentionally kill herself; there
  was simply no “suicide” in the context of a claim for life insurance benefits.

  Northwestern’s Rejections of Mr. Rowell’s Claims for Benefits

              25.      After Sarah’s death, Mr. Rowell submitted a claim for benefits under the Policy.

          26.     By letter dated July 23, 2019, Northwestern rejected Mr. Rowell’s claim for benefits,
  asserting that because “Sarah’s death by suicide occur[ed] within one year of the Date of Issue,” the
  Policy only required Northwestern to pay Mr. Rowell the premiums paid on the Policy, plus interest.
  In doing so, Northwestern cited the Policy provision that states, “If the insured dies by suicide within
  one year from the Date of Issue, the amount payable by the Company will be limited to the premiums
  paid.” Letter from Sheila Hauerwas, Northwestern Mutual, to Andrew M. Rowell, July 23, 2019
  (attached as Exhibit 6).

           27.    To declare Sarah’s death a suicide, Northwestern relied solely on the fact that the death
  certificate and Medical Examiner’s report listed her manner of death as a “suicide.” Exhibit 6.

         28.      After Northwestern rejected his claim for benefits, Mr. Rowell repeatedly requested a
  copy of the insurance company claim file to ensure Northwestern had all the information it needed to
  make the right decision and so that he could contest any misinformation its decision may have relied
  on.

          29.     Northwestern repeatedly refused to provide Mr. Rowell with the claim, claiming that
  it was proprietary.

         30.     By letter dated August 26, 2020, Mr. Rowell, through counsel, timely submitted to
  Northwestern an internal appeal of its rejection of his claim for benefits. Letter from Timothy M.
  Garvey, McDermott law, to Sheila Hauerwas, Northwestern Mutual, Aug. 26, 2020 (attached as
  Exhibit 7). 1 However, Mr. Rowell’s ability to provide as much information as possible to contest
  Northwestern’s decision was prejudiced by Northwestern’s refusal to provide him with the claim file.

          31.     In his appeal letter dated August 26, 2020, Mr. Rowell provided evidence of
  Mrs. Rowell’s severe intoxication at the time of her death, which demonstrated that she was too
  intoxicated to commit an act of self-destruction with the intent to kill herself. Exhibit 7.

          32.      In his appeal letter dated August 26, 2020, Mr. Rowell provided evidence that when
  rejecting his claim Northwestern ignored Mrs. Rowell’s severe intoxication, which caused its decision
  to violate Colorado law. Exhibit 7.



  1   For the sake of brevity, we are including the appeal letter without the exhibits referenced therein.



                                                                                                             EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 5 of 104




         33.      In his appeal letter dated August 26, 2020, Mr. Rowell provided evidence that
  Northwestern conducted an inadequate investigation into the cause of Mrs. Rowell’s death and
  whether it met the legal definition of a “suicide” in the context of a suicide exclusion under Colorado
  law. Exhibit 7.

        34.     In his appeal letter dated August 26, 2020, Mr. Rowell provided evidence showing that
  Northwestern’s rejection of his claim impermissibly relied on suspicions, rather than facts. Exhibit 7.

          35.    In his appeal letter dated August 26, 2020, Mr. Rowell provided substantial evidence
  demonstrating that his wife’s death did not satisfy the definition of a “suicide” under Colorado law
  within the context of a suicide exclusion in a life insurance policy.

         36.    In his appeal letter dated August 26, 2020, Mr. Rowell provided substantial
  information on Colorado law that required Northwestern to pay the claim.

          37.    By letter dated October 15, 2020, Northwestern upheld its claim decision, once again
  relying on suspicion and speculation, rather than facts. Letter from Sheila Hauerwas, Northwestern,
  to Timothy Garvey, McDermott Law, Oct. 15, 2020 (attached as Exhibit 8).

  Northwestern’s Knowledge of Its Duties Under Colorado Law

         38.      When Northwestern refused to provide Mr. Rowell with the claim file, it knew:

               a. The claim file was not proprietary;

               b. Colorado law required it to maintain a claim file and mandated its contents (3 CCR
                  702-1 Reg. 1-1-7);

               c. It was preventing itself from making the correct decision on appeal by withholding
                  information from Mr. Rowell;

               d. It was ensuring that its decision would rest on less than all the available information;
                  and

               e. It would likely require Mr. Rowell to institute litigation to recover amounts due under
                  the Policy (in violation of C.R.S. § 10-3-1104(1)(h)).

          39.    When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law the word “suicide” as used in a life
  insurance policy exclusion “is limited to acts of intentional self-destruction; it is the deliberate
  termination of one’s existence.” Exhibit 7 (quoting Renfandt v. N.Y. Life Ins. Co., 2018 CO 49 at ¶ 6).

          40.    When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, it knew that under Colorado law a suicide exclusion in a life insurance policy
  “excludes coverage only if the insured, whether sane or insane at the time, committed an act of self-
  destruction with the intent to kill himself.” Exhibit 7 (quoting Renfandt, 2018 CO 49 at ¶ 7).

          41.    When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law if the insured’s intoxication renders



                                                                                              EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 6 of 104




  the insured unable to “understand the physical nature and consequences of the act, then he did not
  intentionally kill himself. In that event, there is simply no ‘suicide.’” Exhibit 7 (quoting Renfandt, 2018
  CO 49 at ¶ 52 n.7).

          42.       When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law it was required to fully investigate the
  claim before denying it. Exhibit 7 (citing, inter alia, Brodeur v. American Home Assur. Co., 169 P.3d 139,
  147 n.7 (Colo. 2007) (“bad faith can occur in the unreasonable refusal to investigate a claim or to
  gather facts.”)).

          43.     When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law implicit in the duty to investigate is
  the requirement that the investigation be adequate and fair, which means the insurer must diligently
  search for evidence supporting the insured’s claim and not merely seeking evidence upholding its own
  interests. Exhibit 7 (citing, inter alia, Steven Plitt et al., 4 Couch on Ins. § 207:25 (3d ed. 2015)).

          44.     When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law the purpose of a suicide exclusion is
  to “protect insurers from a ‘risk’ that lies wholly in the control of the insured.” Exhibit 7 (citing
  Renfandt, 2018 CO 49 at ¶ 51).

           45.     When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that under Colorado law to apply a suicide exclusion “to an
  individual who lacks suicidal intent is inconsistent with the purpose of such provisions.” Exhibit 7
  (citing Renfandt, 2018 CO 49 at ¶ 51).

            46.   When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew that Mrs. Rowell’s severe intoxication at the time of her death
  made her unable to understand the physical nature and consequences of the act that presumably took
  her life.

          47.    When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, it knew that under Colorado law Mrs. Rowell’s death could not be considered a
  “suicide,” because she was unable to form the necessary intent to kill herself.

          48.    When Northwestern denied Mr. Rowell’s claim and when it upheld that decision after
  an internal appeal, Northwestern knew there was no evidence that Mrs. Rowell intended to defraud
  Northwestern by taking her own life soon after obtaining the Policy; rather, it knew that Mr. Rowell
  had to convince her to get a life insurance policy in the first place and that their insurance agent had
  actually recommended taking out a larger policy. Exhibit 7.

                                         CLAIMS FOR RELIEF

          49.     In light of the allegations above, Sarah Rowell did not commit “suicide” as the
  Colorado Supreme Court has interpreted that word within the context of a life insurance policy,
  because she was unable to understand the physical nature and consequences of her actions due to her
  severe intoxication. And, based on the facts and circumstances alleged herein, as well as others to be




                                                                                                EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 7 of 104




  uncovered during discovery and presented at trial, Northwestern breached its legal and contractual
  obligations by denying Mr. Rowell’s claim for benefits based upon the Policy’s suicide limitation.

         50.     Because Mr. Rowell has otherwise satisfied all other conditions for receiving benefits
  under the Policy, he asserts the following claims for relief.

                                       FIRST CLAIM FOR RELIEF
                                       (BREACH OF CONTRACT)

            51.   Mr. Rowell realleges each and every allegation of above and below as if fully set forth
  herein.

            52.   The Policy constitutes a contract of insurance.

         53.      Plaintiff is entitled to received life insurance benefits under the Policy, because
  Mrs. Rowell’s death was not a “suicide” as the Colorado Supreme Court has interpreted that word in
  the context of a life insurance policy limitation.

         54.    Through the acts and omissions described herein, as well as those yet to be uncovered
  through discovery, Northwestern breached the contract of insurance.

        55.      Northwestern’s breach of the insurance contract has caused Plaintiff to suffer injuries,
  damages, and losses in amount to be proven at trial.

                                  SECOND CLAIM FOR RELIEF
                        (BAD FAITH BREACH OF AN INSURANCE CONTRACT)

            56.   Mr. Rowell realleges each and every allegation of above and below as if fully set forth
  herein.

            57.   Northwestern agreed to be bound by the terms of the Policy and Colorado law.

            58.   Mr. and Mrs. Rowell performed all obligations under the Policy.

          59.     Northwestern was obligated to deal with Mr. Rowell in good faith when considering
  his claim for benefits.

         60.     Through the acts and omissions described herein, as well as those yet to be uncovered
  through discovery, Northwestern breached the duties of good faith and fair dealing that it owed (and
  continues to owe) to Mr. Rowell.

          61.    Through the acts and omissions described herein, as well as those yet to be uncovered
  through discovery, Northwestern knew its acts and omissions in considering Mr. Rowell’s claim for
  benefits were unreasonable, or it recklessly disregarded the reasonableness of its acts and omissions.

          62.    As a proximate result of Northwestern’s acts and omissions, Plaintiff has suffered
  compensable economic and non-economic harms and losses in amounts to be proven at trial,
  including without limitation:




                                                                                             EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 8 of 104




              a. The contract benefits;

              b. Being forced to institute litigation to recover benefits owed under the Policy;

              c. Incurring additional attorneys’ fees and litigation costs;

              d. Enduring the emotional trauma of being unnecessarily thrust into a lawsuit over his
                 deceased wife’s life insurance proceeds;

              e. Inconvenience, emotional stress, mental suffering, anguish, anxiety, annoyance,
                 humiliation, and loss of the enjoyment of life;

              f. The adverse effect on his financial well-being from the denial of benefits; and

              g. Other harms and losses.

  WHEREFORE, Plaintiff Andrew Rowell asks that judgment be entered in his favor and against the
  Defendant as follows:

         1.       For compensatory economic, noneconomic, special, and exemplary damages in
                  amounts to be proven at trial;

         2.       For interest (statutory and moratory) as provided by law;

         3.       For attorneys’ fees and other costs of suit, expert witness fees and prejudgment
                  interest, pre-filing interest, and post judgment interest permitted by law, contract, or
                  otherwise; and

         4.       For such other and further relief as the Court deems just and proper.

                    PLAINTIFF DEMANDS A TRIAL BY JURY

  DATED this 14th day of December 2020,

                                                      s/ Timothy Garvey
                                                      Shawn E. McDermott
                                                      Timothy M. Garvey
                                                      McDERMOTT LAW, LLC
                                                      4600 S. Ulster St., Suite 800
                                                      Denver, CO 80237
                                                      (303) 964-1800
                                                      (303) 964-1900
                                                      shawn@mcdermottlaw.net
                                                      tim@mcdermottlaw.net
                                                      Counsel for Plaintiff




                                                                                              EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 9 of 104




                               Plaintiff's Address:
                               5502 County Road V
                               Wiggins, CO 80654




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 10 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 11 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 12 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 13 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 14 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 15 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 16 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 17 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 18 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 19 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 20 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 21 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 22 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 23 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 24 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 25 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 26 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 27 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 28 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 29 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 30 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 31 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 32 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 33 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 34 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 35 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 36 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 37 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 38 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 39 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 40 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 41 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 42 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 43 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 44 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 45 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 46 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 47 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 48 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 49 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 50 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 51 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 52 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 53 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 54 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 55 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 56 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 57 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 58 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 59 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 60 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 61 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 62 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 63 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 64 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 65 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 66 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 67 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 68 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 69 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 70 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 71 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 72 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 73 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 74 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 75 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 76 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 77 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 78 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 79 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 80 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 81 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 82 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 83 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 84 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 85 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 86 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 87 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 88 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 89 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 90 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 91 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 92 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 93 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 94 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 95 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 96 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 97 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 98 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 99 of 104




                                                                   EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 100 of 104




                                                                    EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 101 of 104




                                                                    EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 102 of 104




                                                                    EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 103 of 104




                                                                    EXHIBIT A
Case 1:21-cv-00098-PAB-NYW Document 4 Filed 01/13/21 USDC Colorado Page 104 of 104




                                                                    EXHIBIT A
